                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 TENNESSEE STATE CONFERENCE OF
 THE N.A.A.C.P., DEMOCRACY
 NASHVILLE-DEMOCRATIC
 COMMUNITIES, THE EQUITY ALLIANCE,
 and THE ANDREW GOODMAN
 FOUNDATION,

                 Plaintiffs,

 v.                                                            Case No. 3:19-cv-00365
                                                               Judge Aleta A. Trauger
 TRE HARGETT, in his official capacity as
 Secretary of State of the State of Tennessee,
 MARK GOINS, in his official capacity as
 Coordinator of Elections for the State of
 Tennessee, HERBERT SLATERY III, in his
 official capacity as Attorney General of the
 State of Tennessee, the STATE ELECTION
 COMMISSION, and DONNA BARRETT,
 JUDY BLACKBURN, GREG DUCKETT,
 MIKE MCDONALD, JIMMY WALLACE,
 TOM WHEELER, and KENT YOUNCE, in
 their official capacities as members of the State
 Election Commission,

                 Defendants.



       PLAINTIFFS’ MOTION FOR LEAVE TO FILE EXCESS PAGES IN THEIR
           MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANTS’
                           MOTION TO DISMISS

        Plaintiffs respectfully submit this Motion for Leave to File Excess Pages in Their

Memorandum of Law in Opposition to Defendants’ Motion to Dismiss. In support of this

Motion, Plaintiffs state:




                                                 1

      Case 3:19-cv-00365 Document 26 Filed 06/17/19 Page 1 of 5 PageID #: 161
1. Defendants filed a Memorandum of Law in support of their Motion to Dismiss totaling

   20 pages excluding the case caption, signature lines, and certificate of service as per the

   Middle District of Tennessee Local Rule 7.03(a), arguing multiple issues of law with sub

   issues delineated under each main issue which, while broadly stated by Defendants,

   require detailed responses from Plaintiffs.

2. In order to respond fully to Defendants’ arguments and to apprise this Court fully of the

   substantial responses to Defendants’ broad assertions, Plaintiffs require a number of

   pages in excess of this Court’s 20-page limitation.

3. Plaintiffs therefore request leave to file a Memorandum of Law in Opposition to

   Defendants’ Motion to Dismiss of not more than 35 pages excluding the case caption,

   signature lines, and certificate of service as per the Middle District of Tennessee Local

   Rule 7.03(a). Plaintiffs will endeavor to file a brief whose length is less than that

   requested.

4. Plaintiffs contacted Defendants on June 16, 2019 to request Defendants’ consent for

   Plaintiffs’ request to this Court for excess pages. Plaintiffs have not heard from

   Defendants.

5. Based on the foregoing, Plaintiffs request that the Court enter the Proposed Order

   attached hereto as Exhibit A.




                                             2

Case 3:19-cv-00365 Document 26 Filed 06/17/19 Page 2 of 5 PageID #: 162
                                      Respectfully submitted,

                                      /s/ Taylor A. Cates
                                      TAYLOR A. CATES, BPR No. 20006
                                      BURCH, PORTER, & JOHNSON, PLLC
                                      130 N. Court Avenue
                                      Memphis, TN 38103
                                      (901) 524-5165
                                      tacates@bpjlaw.com
                                      wirvine@bpjlaw.com

                                      JON GREENBAUM
                                      EZRA D. ROSENBERG
                                      JULIE HOUK
                                      POOJA CHAUDHURI
                                      LAWYERS’COMMITTEE FOR CIVIL
                                      RIGHTS UNDER LAW
                                      1500 K Street, NW, Ste. 900
                                      Washington, D.C. 20005
                                      (202) 662-8600
                                      erosenberg@lawyerscommittee.org
                                      pchaudhuri@lawyerscommittee.org

                                      IRA M. FEINBERG
                                      HOGAN LOVELLS US LLP
                                      390 Madison Avenue
                                      New York, NY 10017
                                      (212) 918-3509
                                      ira.feinberg@hoganlovells.com

                                      ALLISON M. RYAN
                                      CARRIE DELONE*
                                      KYLE DRUDING*
                                      HOGAN LOVELLS US LLP
                                      555 Thirteenth Street, NW
                                      Washington, DC 20004-1109
                                      (202) 637-5600
                                      allison.holt@hoganlovells.com
                                      carrie.delone@hoganlovells.com
                                      kyle.druding@hoganlovells.com




                                  3

Case 3:19-cv-00365 Document 26 Filed 06/17/19 Page 3 of 5 PageID #: 163
                                      YAEL BROMBERG
                                      BROMBERG LAW LLC
                                      The Andrew Goodman Foundation
                                      10 Mountainview Road
                                      Upper Saddle River, NJ 07458
                                      (202) 995-1808
                                      yaelbromberglaw@gmail.com

                                      DANIEL AYOADE YOON, BPR No.
                                      028798
                                      2004 8th Ave S
                                      Nashville, TN 37204
                                      (615) 541-5141
                                      danielayoadeyoon@gmail.com

                                      *pro hac forthcoming

                                      Counsel for the Tennessee State Conference
                                      of the N.A.A.C.P., Democracy Nashville–
                                      Democratic Communities, the Equity
                                      Alliance, and the Andrew Goodman
                                      Foundation




                                  4

Case 3:19-cv-00365 Document 26 Filed 06/17/19 Page 4 of 5 PageID #: 164
                                  CERTIFICATE OF SERVICE

I do hereby certify on the 17th day of June 2019, that a true and correct copy of the foregoing

document was transmitted via the Court’s ECF/CM system to the following:

Tre Hargett, Secretary of State                      Greg Duckett, Commissioner
Secretary of State's Office                          State Election Commission
312 Rosa L. Parks Ave., 7th Fl.                      312 Rosa L. Parks Ave., 7th Fl.
Nashville, TN 37243                                  Nashville, TN 37243

Mark Goins, Coordinator of Elections                 Mike McDonald, Commissioner
Secretary of State's Office                          State Election Commission
312 Rosa L. Parks Ave., 7th Fl.                      312 Rosa L. Parks Ave., 7th Fl.
Nashville, TN 37243                                  Nashville, TN 37243

Herbert Slatery III, Attorney General                Jimmy Wallace, Commissioner
Attorney General's Office                            State Election Commission
P.O. Box 20207                                       312 Rosa L. Parks Ave., 7th Fl.
Nashville, TN 37202                                  Nashville, TN 37243

State Election Commission                            Tom Wheeler, Commissioner
312 Rosa L. Parks Ave., 7th Fl.                      State Election Commission
Nashville, TN 37243                                  312 Rosa L. Parks Ave., 7th Fl.
                                                     Nashville, TN 37243
Donna Barrett, Commissioner
State Election Commission                            Kent Younce, Commissioner
312 Rosa L. Parks Ave., 7th Fl.                      State Election Commission
Nashville, TN 37243                                  312 Rosa L. Parks Ave., 7th Fl.
                                                     Nashville, TN 37243
Judy Blackburn, Commissioner
State Election Commission
312 Rosa L. Parks Ave., 7th Fl.
Nashville, TN 37243

                                                     /s/ Taylor A. Cates
                                                      Taylor A. Cates




                                                5

    Case 3:19-cv-00365 Document 26 Filed 06/17/19 Page 5 of 5 PageID #: 165
